DETAILED ACTION
Response to Amendment
	In response to amendment filed on 1/19/2022, claims 1, 21- 41 and 57- 60 are pending for examinations.
Response to Arguments
	Applicant's arguments filed in the remarks on 1/19/2022 have been fully considered but they are not persuasive. On pages 9- 10 of the remarks, applicant argues, “Figure 19 of Chen relates to a “QoS configuration of a network slice based on an E1- interface establishment signaling.” (Chen, para. 68). According to the figure, the signaling includes a first message sent from the CU-UP to the CU-CP and second and third messages being sent from the CU-CP to the CU-UP. (Chen, Fig. 19; para. 158). By contrast, Applicants’ claim includes a first message sent from the CU-CP to the CU-UP and a second being sent from the CU-UP to the CU-CP. Initially, Applicants respectfully submit that, even to the extent that Chen indicates that the second message of Figure 19 is sent from the CU-CP to the CU-UP, this message not analogous to Applicants’ first message comprising a “request for flow information for at least one QoS flow.” ”.
	Examiner disagrees and respectfully submits that as per [0158]…..embodiment of the present disclosure, as shown in FIG. 19, the method of processing the network slice further includes: sending an E1-interface establishment request to a CU-UP by a CU-CP; sending an E1-interface establishment response to the CU-CP by the CU-UP; and sending a reporting-control to the CU-UP by the CU-CP. Hence Cu-CP sends a first request message regarding establishment of a connection (i.e. connection 
	Applicant has similar arguments for other independent claims 41 and 57. Hence please refer to above response for those arguments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 21, 25, 26, 36, 41, 57- 58 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US Pub. No. 2020/0367109 A1).

	Regarding claim 1, Chen teaches a method performed by a central-unit-control plane (CU-CP) of a network node for exchanging information with a central-unit user plane (CU-UP) of the network node to manage Quality of Service (QoS) flows for the optimization of radio resources (see Fig. 19; CU-UP and CU-CP; see [0158]), the method comprising:
	transmitting, to the CU-UP, a request for flow information for at least one QoS flow ( see [0158]… sending an E1-interface establishment request to a CU-UP by a CU-CP…); and
	receiving, from the CU-UP of the network node, the flow information for the at least one QoS flow (see Fig. 19 and see [0158]… sending an E1-interface establishment response to the CU-CP by the CU-UP…); and
(see [0158];  reporting-control as an one action).

	Regarding claim 21, Chen teaches a network node for managing Quality of Service (QoS) flows for the optimization of radio resources, the network node comprising: processing circuitry operating as a central-unit-control plane (CU-CP) of the network node(see Fig. 19; CU-UP and CU-CP; see [0158]), the processing circuitry configured to:
	transmit, to a central-unit-user plane (CU-UP) of the network node, a request for flow information for at least one QoS flow (see [0158]… sending an E1-interface establishment request to a CU-UP by a CU-CP..);
	receive, from the CU-UP of the network node, the flow information for the at least one QoS flow (see Fig. 19 and see [0158]… sending an E1-interface establishment response to the CU-CP by the CU-UP…..); and
	based on the flow information for the at least one QoS flow, take at least one action (see [0158];  reporting-control as an one action).

	Regarding claim 25, Chen teaches as per claim 21, wherein the flow information for the at least one QoS flow is received from the CU-UP over an E1 interface; see [0158] E1-interface.

claim 26, Chen teaches as per claim 21, wherein: the flow information for the at least one QoS flow comprises information indicating that data traffic is detected for the at least one QoS flow; see [0158- 0159] E1-interface.

	Regarding claim 36, Chen teaches as per claim 21, wherein transmitting the request for the flow information for the at least one QoS flow comprises inserting an information element in the QoS-Flow descriptor in a E1 Bearer Context Setup Request message or an E1 Bearer Context Modification Request message, the information element indicating to the CU-UP to report uplink or downlink traffic for the at least one QoS flow; see Fig. 19 step 2 and step 3.

	Regarding claim 41, Chen teaches a method performed by a central-unit-user plane (CU-UP) of a network node for exchanging information with a central-unit control plane (CU-CP) of the network node to manage Quality of Service (QoS) flows for the optimization of radio resources, the method comprising (see Fig. 19; CU-UP and CU-CP and [0158]):
	detecting an event triggering a reporting of flow information for at least one QoS flow (see [0158]… sending an E1-interface establishment request to a CU-UP by a CU-CP..); and transmitting, to the CU-CP of the network node, information associated with the at least one QoS flow (see Fig. 19 and see [0158]… sending an E1-interface establishment response to the CU-CP by the CU-UP…..).
	
claim 57, Chen teaches a network node for managing Quality of Service (QoS) flows for the optimization of radio resources, the network node comprising: processing circuitry operating as a central-unit-user plane (CU-UP) of the network node, the processing circuitry configured to (see Fig. 19; CU-UP and CU-CP and [0158]):
	detect an event triggering a reporting of flow information for at least one QoS flow (see [0158]… sending an E1-interface establishment request to a CU-UP by a CU-CP..); and transmit, to a central-unit-control plane (CU-CP) of the network node, information associated with the at least one QoS flow (see Fig. 19 and see [0158]… sending an E1-interface establishment response to the CU-CP by the CU-UP…..).

	Regarding claim 58, Chen teaches as per claim 57, wherein the flow information for the at least one QoS flow is transmitted to the CU-CP over an E1 interfacerface; see [0158] E1-interface.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22- 24, 37- 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. No. 2020/0367109 A1) in view of Han et al. (US Pub. No. 2021/0014722 A1).

	Regarding claim 22, Chen teaches as per claim 21, but fails to state about wherein the processing circuitry is further configured to: prior to receiving the flow information for the at least one QoS flow: establish a default data radio bearer (DRB); map a plurality of QoS flows to the default DRB, the plurality of QoS flows including the at least one QoS flow; and wherein taking the at least one action based on the flow when the original DRB (i.e. default DRB  set up already) that carries the first QoS flow needs to be changed to the first DRB (i.e. a first DRB) upon change of a parameter of the first QoS flow or a load status, the CU-CP generates the first information. The first information is used to indicate whether reflective mapping from the first QoS flow to the first DRB is required. That is, the first information is used to instruct the CU-UP to map the first data packet to the first DRB and set the reflective mapping indication field of the first data packet. Based on the first information, the CU-UP maps the downlink first data packet to the first DRB and sets the reflective mapping indication field of the first data packet. The CU-CP may use an E1 interface between the CU-UP and the CU-CP to send or carry the first information in any possible signaling. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Han with the teachings of Chen to make system more effective. Having a mechanism wherein the processing circuitry is further configured to: prior to receiving the flow information for the at least one QoS flow: establish a default data radio bearer (DRB); map a plurality of QoS flows to the default DRB, the plurality of QoS flows including the at least one QoS flow; and wherein taking the at least one action based on the flow information for the at least one QoS flow comprises: removing 

	Regarding claim 23, Chen in view of Han teaches as per claim 22, wherein the first DRB comprises an existing DRB; Han see [0115] first DRB can be existing one.

	Regarding claim 24, Chen in view of Han teaches as per claim 22, wherein: the first DRB comprises a new DRB, and taking the at least one action comprises establishing the first DRB comprising the new DRB in response to receiving the flow information for the at least one QoS flow; Han see in in [0115] about when the CU-CP determines that mapping from the first QoS flow to the first DRB is required, for example, when mapping the relationship from the first QoS flow to the first DRB needs to be established in an initial PDU session establishment process, or when the original DRB  that carries the first QoS flow needs to be changed to the first DRB (i.e. a first DRB can be new DRB) upon change of a parameter of the first QoS flow or a load status, the CU-CP generates the first information. The first information is used to indicate whether reflective mapping from the first QoS flow to the first DRB is required. That is, the first information is used to instruct the CU-UP to map the first data packet to the first DRB and set the reflective mapping indication field of the first data packet. Based on the first information, the CU-UP maps the downlink first data packet to the first DRB and sets the reflective mapping indication field of the first data packet. The CU-CP may use an E1 interface between the CU-UP and the CU-CP to send or carry the first information in any possible signaling.

	Regarding claim 37, Chen teaches as per claim 21, but silent about wherein the request for flow information is a poll that is transmitted over the E1 interface; however Han teaches in [0172] and Table 1 “5QI Choice QoS flow characteristics”. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Han with the teachings of Chen to make system more standardized.

	Regarding claim 38, Chen teaches as per claim 21, but silent about wherein the request for flow information comprises a request for a transmitted data volume for the at least one flow; however Han teaches in Fig. 6 and steps 604, 605. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Han with the teachings of Chen to make system more effective. Having a mechanism wherein the request for flow information comprises a request for a transmitted data volume for the at least one flow; greater way resources can be managed/utilized in the communication system.


Claims 27- 29, 34, 59- 60 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. No. 2020/0367109 A1) in view of Han et al. (US .

	Regarding claim 27, Chen teaches as per claim 21, but fails to state about wherein the request for flow information comprises a request for a report when downlink or uplink traffic is detected for any one or more of a plurality of QoS flows for a first time, the plurality of QoS flows including the at least one QoS flow; however Han in context with [0012, 0014, 0141] teaches in [0115] about when the CU-CP determines that mapping from the first QoS flow to the first DRB is required, for example, when mapping the relationship from the first QoS flow to the first DRB needs to be established in an initial PDU session establishment process, or when the original DRB  that carries the first QoS flow needs to be changed to the first DRB upon change of a parameter of the first QoS flow or a load status, the CU-CP generates the first information (i.e. for request). The first information is used to indicate whether reflective mapping from the first QoS flow to the first DRB is required. That is, the first information is used to instruct the CU-UP to map the first data packet to the first DRB and set the reflective mapping indication field of the first data packet. Based on the first information, the CU-UP maps the downlink first data packet to the first DRB and sets the reflective mapping indication field of the first data packet. The CU-CP may use an E1 interface between the CU-UP and the CU-CP to send or carry the first information in any possible signaling. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Han with the teachings of Chen to make system more effective. Having a mechanism wherein the  for a report when downlink or uplink traffic is detected for any one or more of a plurality of QoS flows for a first time, the plurality of QoS flows including the at least one QoS flow; greater way resources can be managed/utilized in the communication system. But Chen is still silent about reporting as per request based; however Dao states in Fig. 12 and  [0393- 0404] about traffic detection request and reporting. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Dao with the teachings of Chen in view of Han to make system more standardized.

	Regarding claim 28, Chen teaches as per claim 21, but fails to state about wherein the request for flow information comprises a request for a report when downlink or uplink traffic is detected for any one or more of a plurality of QoS flows for a first time, the plurality of QoS flows including the at least one QoS flow; however Han in context with [0012, 0014, 0141] teaches in [0115] about when the CU-CP determines that mapping from the first QoS flow to the first DRB is required, for example, when mapping the relationship from the first QoS flow to the first DRB needs to be established in an initial PDU session establishment process, or when the original DRB  that carries the first QoS flow needs to be changed to the first DRB upon change of a parameter of the first QoS flow or a load status, the CU-CP generates the first information (i.e. for request). The first information is used to indicate whether reflective mapping from the first QoS flow to the first DRB is required. That is, the first information is used to instruct the CU-UP to map the first data packet to the first DRB and set the reflective . Based on the first information, the CU-UP maps the downlink first data packet to the first DRB and sets the reflective mapping indication field of the first data packet. The CU-CP may use an E1 interface between the CU-UP and the CU-CP to send or carry the first information in any possible signaling. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Han with the teachings of Chen to make system more effective. Having a mechanism wherein the request for flow information comprises a request for a report when downlink or uplink traffic is detected for any one or more of a plurality of QoS flows for a first time, the plurality of QoS flows including the at least one QoS flow; greater way resources can be managed/utilized in the communication system. But Chen is still silent about report as per request based; however Dao states in Fig. 12 and  [0393- 0404] about traffic detection request and reporting. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Dao with the teachings of Chen in view of Han to make system more standardized.

	Regarding claim 29, Chen teaches as per claim 21, but fails to state about wherein the request for flow information comprises a request for a report when downlink or uplink traffic is detected a predefined number of times for any one or more of a plurality of QoS flows, the plurality of QoS flows including the at least one QoS flow; however Han in context with [0012, 0014, 0141] teaches in [0115] about when the CU-CP determines that mapping from the first QoS flow to the first DRB is required, for upon change of a parameter of the first QoS flow or a load status, the CU-CP generates the first information (i.e. for request). The first information is used to indicate whether reflective mapping from the first QoS flow to the first DRB is required. That is, the first information is used to instruct the CU-UP to map the first data packet to the first DRB and set the reflective mapping indication field of the first data packet. Based on the first information, the CU-UP maps the downlink first data packet to the first DRB and sets the reflective mapping indication field of the first data packet. The CU-CP may use an E1 interface between the CU-UP and the CU-CP to send or carry the first information in any possible signaling. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Han with the teachings of Chen to make system more effective. Having a mechanism wherein the request for flow information comprises a request for a report when downlink or uplink traffic is detected a predefined number of times for any one or more of a plurality of QoS flows, the plurality of QoS flows including the at least one QoS flow; greater way resources can be managed/utilized in the communication system. But Chen is still silent about report as per request based; however Dao states in Fig. 12 and  [0393- 0404] about traffic detection request and reporting. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Dao with the teachings of Chen in view of Han to make system more standardized.

	Regarding claim 34, Chen teaches as per claim 21, but fails to state about wherein the request for flow information comprises a request for a periodic reporting of an uplink or a downlink data rate for the at least one QoS flow, the request comprising a time interval for the periodic reporting; though Chen teaches about requesting flow information regarding quality  and receiving a report as per request ; however Han states in [0214] about the report configuration configured by the CU-CP includes a measurement time period T, a measurement event, metrics, one or some QFIs/5QIs/PDU sessions/slices (S-NSSAI), periodic reporting, event-triggered reporting (a period value or a trigger condition, for example, when a metric exceeds a threshold), or the like. This is not limited in this embodiment of this application. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Han with the teachings of Chen to make system more effective. Having a mechanism wherein the request for flow information comprises a request for a periodic reporting of an uplink or a downlink data rate for the at least one QoS flow, the request comprising a time interval for the periodic reporting; greater way resources can be utilized/managed in the communication system.

	Regarding claim 59, Chen teaches as per claim 21, but fails to state about wherein the processing circuitry is configured to receive, from the CU-CP of the network node, a request for the flow information for the at least one QoS, the request identifying the event for triggering the reporting; however Han in context with [0012, 0014, 0141] teaches in [0115] about when the CU-CP determines that mapping from the first QoS upon change of a parameter of the first QoS flow or a load status, the CU-CP generates the first information (i.e. for request). The first information is used to indicate whether reflective mapping from the first QoS flow to the first DRB is required. That is, the first information is used to instruct the CU-UP to map the first data packet to the first DRB and set the reflective mapping indication field of the first data packet. Based on the first information, the CU-UP maps the downlink first data packet to the first DRB and sets the reflective mapping indication field of the first data packet. The CU-CP may use an E1 interface between the CU-UP and the CU-CP to send or carry the first information in any possible signaling. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Han with the teachings of Chen to make system more effective. Having a mechanism wherein the processing circuitry is configured to receive, from the CU-CP of the network node, a request for the flow information for the at least one QoS, the request identifying the event for triggering the reporting; greater way resources can be managed/utilized in the communication system. But Chen is still silent about reporting as per request based; however Dao states in Fig. 12 and  [0393- 0404] about traffic detection request and reporting. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Dao with the teachings of Chen in view of Han to make system more standardized.

	Regarding claim 60, Chen teaches as per claim 57, but fails to state about wherein the event triggering the reporting comprises a detection of data traffic for the at least one QoS flow; however Han in context with [0012, 0014, 0141] teaches in [0115] about when the CU-CP determines that mapping from the first QoS flow to the first DRB is required, for example, when mapping the relationship from the first QoS flow to the first DRB needs to be established in an initial PDU session establishment process, or when the original DRB  that carries the first QoS flow needs to be changed to the first DRB upon change of a parameter of the first QoS flow or a load status, the CU-CP generates the first information (i.e. for request). The first information is used to indicate whether reflective mapping from the first QoS flow to the first DRB is required. That is, the first information is used to instruct the CU-UP to map the first data packet to the first DRB and set the reflective mapping indication field of the first data packet. Based on the first information, the CU-UP maps the downlink first data packet to the first DRB and sets the reflective mapping indication field of the first data packet. The CU-CP may use an E1 interface between the CU-UP and the CU-CP to send or carry the first information in any possible signaling. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Han with the teachings of Chen to make system more effective. Having a mechanism wherein the event triggering the reporting comprises a detection of data traffic for the at least one QoS flow; greater way resources can be managed/utilized in the communication system. But Chen is still silent about report as per request based; however Dao states in Fig. 12 and  [0393- 0404] about traffic .

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. No. 2020/0367109 A1) in view of Byun et al. (US Pub. No. 2020/0169913 A1).

	Regarding claim 30, Chen teaches as per claim 21, but fails to state about wherein taking the at least one action comprises using, by the CU-CP, the flow information to determine how many DRBs to establish; however Byun states in [0145- 0146] about CU-CP instructs about how many DRBs to be established. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Byun with the teachings of Chen to make system more effective. Having a mechanism wherein taking the at least one action comprises using, by the CU-CP, the flow information to determine how many DRBs to establish; greater way resources can be utilized/managed in the communication system.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. No. 2020/0367109 A1) in view of Byun et al. (US Pub. No. 2020/0169913 A1).

Regarding claim 31, Chen teaches as per claim 21, but fails to state about wherein the request for flow information comprises a request to report when any QoS flow within a group of a plurality of QoS flows that are mapped to a default DRB becomes active; though Chen teaches about requesting flow information regarding quality  and receiving a report as per request ; however Shah states in [0196] about …. an updated status for each established radio bearer is to be reported. Optionally, an updated status for a subset of the established radio bearer is to be reported….. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Shah with the teachings of Chen to make system more effective. Having a mechanism wherein the request for flow information comprises a request to report when any QoS flow within a group of a plurality of QoS flows that are mapped to a default DRB becomes active; greater way resources can be utilized/managed in the communication system.

Claims 32, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. No. 2020/0367109 A1) in view of Yang et al. (US Pub. No. 2020/0280937 A1).

	Regarding claim 32, Chen teaches as per claim 21, but fails to state about wherein the request for flow information comprises a request to report when a given amount of traffic is reached for the at least one QoS flow; though Chen teaches about requesting flow information regarding quality  and receiving a report as per request ; however Yang states in [0166] about …. the CP entity knows, through the content QoS of the user's file download traffic exceeds the subscription limit, and then the CP entity notifies the AMF of a related condition through an NGAP procedure message ….. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yang with the teachings of Chen to make system more effective. Having a mechanism wherein the request for flow information comprises a request to report when a given amount of traffic is reached for the at least one QoS flow; greater way resources can be utilized/managed in the communication system.

	Regarding claim 35, Chen teaches as per claim 21, but fails to state about wherein the request for flow information comprises a request for a report when an uplink or downlink data rate goes above or below a threshold; though Chen teaches about requesting flow information regarding quality  and receiving a report as per request ; however Yang states in [0166] about …. the CP entity knows, through the content reported by the UP entity, that the PDU Session1 AMBR exceeds the limit, and that the QoS of the user's file download traffic exceeds the subscription limit, and then the CP entity notifies the AMF of a related condition through an NGAP procedure message ….. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yang with the teachings of Chen to make system more effective. Having a mechanism wherein the request for flow information comprises a request for a report when an uplink or downlink .

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. No. 2020/0367109 A1) in view of Ke et al. (US Pub. No. 2020/0229023 A1).

	Regarding claim 33, Chen teaches as per claim 21, but fails to state about wherein the request for flow information comprises a request to report when a level of QoS for the at least one QoS flow can no longer be fulfilled or when a level of QoS for the at least one QoS flow can be fulfilled again; though Chen teaches about requesting flow information regarding quality  and receiving a report as per request ; however Ke states in [0032] and also in Fig. 10 about refusal. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ke with the teachings of Chen to make system more effective. Having a mechanism wherein the request for flow information comprises a request to report when a level of QoS for the at least one QoS flow can no longer be fulfilled or when a level of QoS for the at least one QoS flow can be fulfilled again; greater way resources can be utilized/managed in the communication system.

Claims 39- 40 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. No. 2020/0367109 A1) in view of Luo et al. (US Pub. No. 2020/0344719 A1).

Regarding claim 39, Chen teaches as per claim 21, but fails to state about wherein the processing circuitry is further configured to: receive, from the CU-UP of the network node, information indicating that the at least one QoS flow has been inactive for an amount of time; and remove, by the CU-CP of the network node, the at least one QoS flow or remapping the at least one QoS flow from a first DRB to a default DRB; however Luo states in  [0069]… Assuming that a CU-UP notifies a CU-CP of information that the UE is in the inactive status, the CU-UP may determine, based on a timer provided by the CU-CP, whether the UE enters the inactive status; now refer to [0067] where UE context release sent by the CU-CP is being sent which causes removal of that radio data bearer.. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Luo with the teachings of Chen to make system more effective. Having a mechanism wherein to receive, from the CU-UP of the network node, information indicating that the at least one QoS flow has been inactive for an amount of time; and remove, by the CU-CP of the network node, the at least one QoS flow or remapping the at least one QoS flow from a first DRB to a default DRB; greater way resources can be utilized/managed in the communication system.

	Regarding claim 40, Chen in view of Luo teaches as per claim 39, wherein the processing circuitry is further configured to: determine that there are no additional QoS flows to be mapped to the first DRB; and remove the first DRB Luo states in  [0069]… Assuming that a CU-UP notifies a CU-CP of information that the UE is in the inactive status, the CU-UP may determine, based on a timer provided by the CU-CP, whether the UE enters the inactive status; now refer to [0067] where UE context release sent by the CU-CP is being sent which causes removal of that radio data bearer...
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468